                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 VINCENT DANIEL GARCIA,
                                                 Case No. 1:20-cv-00001-DCN
                      Plaintiff,
                                                 STANDARD DISCLOSURE AND
                                                 DISCOVERY ORDER FOR PRO SE
 vs.                                             PRISONER CIVIL RIGHTS CASES

 IDAHO STATE CORRECTIONAL
 CENTER, G-BLOCK CORRECTION
 OFFICERS, IDAHO DEPARTMENT
 OF CORRECTION, STATE OF
 IDAHO, JAY CHRISTENSEN, and
 ADAM MILLER,



      Pursuant to General Order 343, the following standard disclosure and discovery
procedures apply to this pro se prisoner civil rights case.

GENERAL REQUIREMENTS OF PROPORTIONALITY AND RULE 26(g)
CERTIFICATION

       All disclosures and discovery requests must be “proportional to the needs of the
case, considering the importance of the issues at stake in the action, the amount in
controversy, the parties’ relative access to relevant information, the parties’ resources, the
importance of the discovery in resolving the issues, and whether the burden or expense of
the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

       All disclosures and discovery requests, responses, and objections must be signed by
the sending attorney or pro se party, with a Rule 26(g)(1) certification that, to the best of
the signor’s belief formed after a reasonable inquiry: (A) disclosures are complete and
correct at the time made; and (B) discovery requests, responses, or objections are consistent
with the rules and not frivolous, are not for any improper purpose (such as to harass, cause
delay, or needlessly increase costs), and are not unreasonable or unduly burdensome or
expensive.

STANDARD DISCLOSURE AND DISCOVERY ORDER FOR PRO SE PRISONER CIVIL
RIGHTS CASES - 1
MANDATORY DISCLOSURE

  1. Purposes. Because the defendants often hold a disproportionate share of the
     relevant information and prisoners have limited means and access to discovery, the
     scope of mandatory disclosure will be broader than that outlined in Federal Rule of
     Civil Procedure 26(a). All parties are expected to produce information, items, and
     documents in their possession or control relevant to their own and other parties’
     claims and defenses, using the concept of relevance set forth in Rule 26(b)(1):
     mandatory disclosure includes all information about a case “regarding any
     nonprivileged matter that is relevant to any party’s claim or defense.” In this
     manner, the Court and the parties work together “to secure the just, speedy, and
     inexpensive determination” of pro se prisoner actions. Fed. R. Civ. P. 1.

  2. Form. Disclosures must be in the form prescribed by Federal Rule of Civil
     Procedure 26. Disclosures must be exchanged among the parties but must not be
     filed with the Court.

SPECIALIZED DISCOVERY

  1. Purpose. The broad scope of mandatory disclosure in pro se prisoner cases is
     designed to provide the parties with most of the information, items, and documents
     they need to litigate the case. Therefore, discovery requests should be narrow and
     limited to only the additional information, items, and documents a party determines
     it needs to support or to rebut the claims or defenses at issue.

  2. Form. Discovery requests, responses, and objections must be in the form prescribed
     by Federal Rule of Civil Procedure 26. Discovery requests, responses, and
     objections must be exchanged among the parties but must not be filed with the
     Court.

RESOLVING DISCLOSURE AND DISCOVERY DISPUTES

  1. Meet and Confer Requirement. If a requesting party believes that (a) a responding
     party has failed to make disclosures or discovery in good faith, in whole or in part,
     and (b) the responding party should be compelled by the Court to provide the
     disclosure or discovery requested, the parties must first attempt to resolve their
     dispute without court action by conferring or attempting to confer in good faith by
     telephone or by letter. See Fed. R. Civ. P. 37(a)(1); D. Idaho Loc. Civ. R. 37.1.

STANDARD DISCLOSURE AND DISCOVERY ORDER FOR PRO SE PRISONER CIVIL
RIGHTS CASES - 2
    2. No Initial Court Involvement. The parties should not send notice of their dispute,
       their discovery requests, responses, objections, or correspondence regarding
       disputes to the Court unless the parties are unable to first work out their differences
       among themselves, and in that event such items should be included only as exhibits
       attached to a motion to compel or a response to such a motion.

    3. Motions to Compel. Any motion to compel disclosure or discovery must be
       accompanied by a certification “that the movant has in good faith conferred or
       attempted to confer with the person or party failing to make disclosure or discovery
       in an effort to obtain it without court action,” as described above. Fed. R. Civ. P.
       37(a)(1).

TWO-STEP DISCLOSURE AND DISCOVERY

    1. Step 1: Preliminary Issues. If, instead of filing an answer, a defendant files a
       motion under Rule 12(b) or Rule 56 of the Federal Rules of Civil Procedure that
       addresses preliminary issues, such as failure to exhaust administrative remedies,
       qualified or absolute immunity, or other preliminary issues,1 disclosures and
       discovery will be stayed automatically, with the exception that the defendant must
       submit with any such motion all information, items, and documents related to the
       subject matter of the motion. For example, in the case of an exhaustion motion,
       copies of all grievance-related forms and correspondence, including a copy of any
       original handwritten forms submitted by the plaintiff, must be submitted. Or, in the
       case of a qualified immunity motion, information about the scope of an employee’s
       job duties, as well as information about what the employee thought and did, must
       be included.

    2. Step 2: Merits of Claims and Defenses. Step 2 applies to claims upon which a
       plaintiff has been authorized to proceed in an initial or successive review order when
       (a) the defendant files no preliminary motions that would limit discovery, or


1
         In all but the exceptional case, a defendant may not file motions to dismiss for failure to state a
claim upon which relief can be granted because the claims have already been screened for failure to state a
claim in an initial or successive review order under 28 U.S.C. § 1915 or § 1915A. If a defendant believes
the Court missed a governing legal principle or case, or if the defendant has additional evidence that would
support an early motion to dismiss or motion for summary judgment asserting that, under the facts, the
plaintiff’s claim fails as a matter of law, the defendant may submit such a motion; however, the defendant
must simultaneously disclose all of the information, items, and documents relied on by defendant and
needed by the plaintiff to respond to the motion.

STANDARD DISCLOSURE AND DISCOVERY ORDER FOR PRO SE PRISONER CIVIL
RIGHTS CASES - 3
     (b) some or all of the claims have survived a preliminary Rule 12(b) motion to
     dismiss or Rule 56 motion for summary judgment.

     A. Timing of Disclosures and Discovery and Duty to Supplement.

        1) Disclosures. The parties’ mandatory disclosures may begin immediately,
           but—other than supplemental disclosures under Rule 26(e)—must be
           completed no later than 60 days after an answer has been filed, unless
           disclosures are stayed under Step 1.

        2) Discovery. All discovery, including depositions, must be completed by the
           later of (a) 270 days after entry of the initial or successive review order or
           (b) 270 days after entry of an order denying all or part of a preliminary Rule
           12(b) or Rule 56 motion. Discovery requests must be made far enough in
           advance to allow completion of the discovery in accordance with the
           applicable federal rules prior to this discovery deadline.

        3) Supplementation. If the parties discover additional information, items, or
           documents subject to disclosure or responsive to a discovery request at any
           time, the parties must send it in a supplement to the opposing party. Fed. R.
           Civ. P. 26(e).

     B. Scope of Disclosure and Discovery. The scope of disclosure and discovery is
        limited to a time period of one year before the first event giving rise to a cause
        of action upon which the plaintiff is proceeding, unless good cause is shown to
        expand that time frame, either as agreed upon by the parties (according to the
        disclosure and discovery dispute resolution procedures described above) or as
        ordered by the Court.

     C. Content of Mandatory Disclosures.

        1) General Content. Disclosures must include all relevant information that, to
           the party’s or the party’s employer’s knowledge, pertains to any party’s
           claims or defenses in this case, including the names of individuals likely to
           have discoverable information, along with the subject of the information. The
           parties must also produce all information, items, and documents in their or
           their employer’s possession or control that are relevant to the issues in this



STANDARD DISCLOSURE AND DISCOVERY ORDER FOR PRO SE PRISONER CIVIL
RIGHTS CASES - 4
           case. Disclosures may be made in a redacted form if necessary for security
           or privilege purposes.

        2) Protection from Disclosure: For any undisclosed relevant documents which
           are alleged to be subject to nondisclosure, the disclosing party must provide
           to the opposing party a security/privilege log particularly describing the
           documents. Any party may request that the Court conduct an in camera
           review of withheld documents. If a request for in camera review is filed, then
           the party withholding the documents must file the unredacted documents ex
           parte (without serving the opposing party), under seal, and clearly labeled,
           “in camera review.” The Court may order disclosure of all, part, or none of
           the documents to the other party, and may consider documents filed in
           camera in the course of the litigation.

     D. Content of Disclosures for Specific Claims. Based on the specific claims and
        defenses at issue, relevant disclosure by one or more of the parties includes the
        following types of information. The parties should note that not all of the
        following types of information may exist in every case; where it does not
        exist, the parties must so note in their disclosures. For purposes of the
        following, the term “act” includes a failure to act.


        1) Failure-to-Protect Claims: (a) information about facts leading up to and
           following the defendant’s act at issue or the event against which the
           defendant allegedly failed to protect the plaintiff; (b) information about the
           defendant’s reasons for the act at issue; (c) any knowledge the defendant had
           of any other person or condition that posed a risk of harm to the plaintiff,
           either by the defendant’s own observation, a report by plaintiff, or a report
           by another person; (d) identification of witnesses who heard or saw the act at
           issue or the event against which the defendant allegedly failed to protect the
           plaintiff, or any warning signs, and what they heard or saw; (e) any
           investigations into the act at issue or the event against which the defendant
           allegedly failed to protect the plaintiff; (f) any similar act of the same
           employee against any inmate that occurred within one year before the act at
           issue, including all concern forms, grievances, and associated prison records
           related to the other acts; (g) any supervisor’s knowledge of or reviews of the
           act at issue or the event against which the defendant allegedly failed to


STANDARD DISCLOSURE AND DISCOVERY ORDER FOR PRO SE PRISONER CIVIL
RIGHTS CASES - 5
           protect the plaintiff, or of similar acts or events within one year of the
           particular act, including internal records; (h) all conversations the plaintiff
           had with any prison personnel about the relevant issues and reports of threat
           or risk the inmate made, including the dates, subject matter of, and names of
           persons involved in the conversations; (i) all relevant records and all
           correspondence and writings of any kind, including emails, letters, and
           journal entries, specific to the act at issue or the event against which the
           defendant allegedly failed to protect the plaintiff; (j) any video or audio
           recordings of the alleged event; (k) the complete extent of the plaintiff’s
           injuries and damages allegedly caused by the defendant’s act or the event
           against which the defendant allegedly failed to protect the plaintiff, and any
           supporting documentation; and (l) any other information, items, and
           documents relevant to the specific claims and defenses at issue.

        2) Knowledge of Danger Issue: (a) the names of all persons who have
           knowledge of or information about the alleged low visibility area on Tier G-
           1, where Plaintiff was attacked; (b) all writings (including policies,
           correspondence, guidelines, emails, letters, and journal entries) that reference
           or imply the existence or knowledge of the existence of a low visibility area;
           (c) all information and documents regarding investigations of any kind into
           the existence of the low visibility area; and (d) any other information, items,
           and documents relevant to this specific issue.

     E. Types of Discovery. The following types of discovery may be used to obtain
        information not included in the mandatory disclosures set forth in this Order.
        “Party” means each separate plaintiff or defendant.

        1) Interrogatories.
           a) An interrogatory is a written question or request for information and “may
               relate to any matter that may be inquired into under Rule 26(b).” Fed. R.
               Civ. P. 33(a)(2).
           b) No more than 15 interrogatories, with each subpart being counted as a
               separate interrogatory, may be sent to any party.
           c) The party responding to an interrogatory must do so within 30 days after
               service of the interrogatory. See Fed. R. Civ. P. 33(b)(2).




STANDARD DISCLOSURE AND DISCOVERY ORDER FOR PRO SE PRISONER CIVIL
RIGHTS CASES - 6
       2) Requests for Production.
          a) A request for production is a written request that the opposing party
             produce documents or electronically stored information, “including
             writings, drawings, graphs, charts, photographs, sound recordings,
             images, and other data or data compilations,” or a written request that the
             opposing party produce any designated tangible things. Fed. R. Civ. P.
             34(a)(1).
          b) No more than 10 requests for production may be sent to any party.
          c) The party responding to a request for production must do so within 30
             days after service of the request. See Fed. R. Civ. P. 34(b)(2)(A).

       3) Requests for Admission.
          a) A request for admission is a written request that the opposing party
             “admit, for purposes of the pending action only, the truth of any matters
             within the scope of Rule 26(b)(1)” that relate to “(A) facts, the application
             of law to fact, or opinions about either; [or] (B) the genuineness of any
             described documents.” Fed. R. Civ. P. 36(a)(1).
          b) No more than 10 requests for admission may be sent to any party.
          c) Unless the opposing party responds to a request for admission within 30
             days after being served, the matter is deemed admitted. See Fed. R. Civ.
             P. 36(a)(3).

       4) Depositions.
          a) As stated above, depositions, if any, must be completed by the later of (a)
             270 days after entry of the initial or successive review order or (b) 270
             days after entry of an order denying all or part of a preliminary Rule 12(b)
             or Rule 56 motion.
          b) If a defendant wants to take the deposition of the plaintiff or other
             witnesses who are incarcerated, leave to do so is hereby granted. Any
             such depositions must be preceded by 10 days’ written notice to all parties
             and deponents.
          c) If the plaintiff wishes to take depositions, the plaintiff must file a motion
             requesting permission to do so, specifically showing the ability to comply
             with the applicable Federal Rules of Civil Procedure by providing the
             names of the proposed persons to be deposed, the name and address of
             the court reporter who will take the deposition, the estimated cost for the



STANDARD DISCLOSURE AND DISCOVERY ORDER FOR PRO SE PRISONER CIVIL
RIGHTS CASES - 7
                court reporter’s time and the recording, and the source of funds for
                payment of that cost.
             d) The parties and counsel must be professional and courteous to one
                another during the depositions.
             e) The court reporter, who is not a representative of the defendant, will be
                present to record all of the words spoken by the plaintiff (or other
                deponent), counsel, and any other persons at the deposition. If the
                plaintiff (or other deponent) wants to ensure that the court reporter did
                not make mistakes in transcribing the deposition into a written form, then
                the plaintiff (or other deponent) can request the opportunity to read and
                sign the deposition, noting any discrepancies between what is transcribed
                and what the plaintiff (or other deponent) believes was said.

         5) Requests for Subpoenas Duces Tecum.
            a) A subpoena duces tecum is a writ issued by the Court ordering a nonparty
               to produce certain documents to a party. Fed. R. Civ. P. 45.
            b) All requests for subpoenas duces tecum must be made by the later of (a)
               180 days after entry of the initial or successive review order, or (b) 180
               days after entry of an order denying all or part of a preliminary Rule 12(b)
               or Rule 56 motion. No requests for subpoenas duces tecum will be
               entertained after that date.
            c) To obtain a subpoena duces tecum for production of documents by
               nonparties, the plaintiff must first submit to the Court the names,
               addresses, and the type of information sought from each person or entity
               to be subpoenaed. The plaintiff must also explain the relevance of the
               documents requested to the claims. The Court will then determine
               whether the subpoenas should issue.2

ADDITIONAL DISCOVERY

     The mandatory disclosure requirements and discovery limits in this Order are
     presumed to be sufficient for all but a few prisoner cases. A party shall not willingly
     fail to comply with the mandatory disclosure requirements or exceed the discovery
     limits discussed in this Order without first seeking leave of court. A party who seeks
     to pursue additional discovery must first satisfy the disclosure and discovery dispute

2
     Subpoena requests for trial appearances of witnesses may not be filed until the case is set for trial.

STANDARD DISCLOSURE AND DISCOVERY ORDER FOR PRO SE PRISONER CIVIL
RIGHTS CASES - 8
     resolution process described above. If the parties are unable to resolve a dispute
     during that process, the party seeking additional discovery may then file a short
     motion setting forth what additional discovery they want to request and
     demonstrating why the disclosures and discovery detailed in this Order are not
     sufficient as applied to the party’s particular case.

                                             DATED: March 31, 2020


                                             _________________________
                                             David C. Nye
                                             Chief U.S. District Court Judge




STANDARD DISCLOSURE AND DISCOVERY ORDER FOR PRO SE PRISONER CIVIL
RIGHTS CASES - 9
